[Cite as State v. Graham, 2022-Ohio-1770.]


                                          COURT OF APPEALS
                                        LICKING COUNTY, OHIO
                                      FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                 :   JUDGES:
                                                  :
                                                  :   Hon. Craig R. Baldwin, P.J.
           Plaintiff-Appellee                     :   Hon. William B. Hoffman, J.
                                                  :   Hon. Patricia A. Delaney, J.
    -vs-                                          :
                                                  :   Case No. 21CA0031
                                                  :
    CELIA D. GRAHAM                               :
                                                  :
                                                  :
           Defendant-Appellant                    :   OPINION


  CHARACTER OF PROCEEDING:                            Appeal from the Licking County Court of
                                                      Common Pleas, Case No. 20CR121



  JUDGMENT:                                           AFFIRMED




  DATE OF JUDGMENT ENTRY:                             May 25, 2022




  APPEARANCES:


    For Plaintiff-Appellee:                           For Defendant-Appellant:

    WILLIAM HAYES                                     KIMBERLYN SECCURO
    LICKING CO. PROSECUTOR                            720 South High Street
    DARREN M. BURGESS                                 Columbus, OH 43206
    20 South Second St., Fourth Floor
    Newark, OH 43055
[Cite as State v. Graham, 2022-Ohio-1770.]


 Delaney, J.

         {¶1} Appellant Celia D. Graham appeals from the April 16, 2021 Judgment Entry

 of the Licking County Court of Common Pleas. Appellee is the state of Ohio.

                              FACTS AND PROCEDURAL HISTORY

                      Violation of protection order and community-control sanction

         {¶2} This case arose on November 13, 2019, when victim Jane Doe went to the

 Newark Police Department to report a violation of a protection order. Doe reported that

 on November 12, 2019, she received a call from a phone number she didn’t recognize.

 Upon answering the call, she recognized the voice of appellant. Doe has a civil protection

 order against appellant in the Licking County Court of Common Pleas, Case Number 19

 CV 277.

         {¶3} Appellant has a prior conviction for violation of a protection order, to wit,

 Franklin County Municipal Court Case Number 19 CRB 12464.

         {¶4} Appellant was charged by indictment with one count of violating a protection

 order pursuant to R.C. 2919.27(A)(1), a felony of the fifth degree.

         {¶5} On October 5, 2020, appellant appeared before the trial court and changed

 her previously-entered plea of not guilty to one of guilty to the offense as charged. Also

 on that date, the trial court imposed a community-control term of three years and a jail

 term of 30 days. Appellant was advised that if she violated the terms of community

 control, she would serve a prison term of 12 months. The trial court also imposed a term

 of 3 years of post-release control.

         {¶6} Attached to the judgment entry of conviction and sentence is Exhibit A,

 which contains the terms of appellant’s community control. Her residential sanctions
[Cite as State v. Graham, 2022-Ohio-1770.]


 included a 30-day jail term and her non-residential sanctions included, e.g., drug and

 alcohol assessments, mental health treatment, community service, and no contact with

 the victim.

                                       Probation revocation proceedings

         {¶7} On February 4, 2021, appellee filed a Motion to Revoke Community Control

 citing three alleged violations: 1) she was indicted on January 7, 2021 for escape, a felony

 of the third degree; 2) she failed to enter or verify enrollment in an approved mental health

 and anger management treatment program; and 3) on February 2, 2021, the victim filed

 a police report stating appellant contacted her.

         {¶8} A magistrate’s order dated February 5, 2021 states a first-stage hearing

 was held upon the motion to revoke and the court found probable cause to believe

 appellant violated terms of her community control.

         {¶9} On February 9, 2021, appellee filed an Amended Motion to Revoke

 Community Control alleging one additional violation: when appellant was arrested on

 February 4, 2021, she would not follow commands and resisted arrest verbally and

 physically.

         {¶10} Counsel was appointed for appellant and a second-stage hearing was

 scheduled for February 26, 2021.

         {¶11} On February 23, 2021, appellant’s counsel moved to continue the hearing

 because counsel had a conflict and appellee did not object to the motion to continue. The

 trial court granted the motion to continue and the matter was scheduled for March 19,

 2021.

         {¶12} On March 9, 2021, appellant filed a demand for discovery.
[Cite as State v. Graham, 2022-Ohio-1770.]


         {¶13} On March 17, 2021, appellant filed a second motion to continue because

 appellant was exposed to someone who tested positive for Covid and she was presently

 under quarantine and experiencing Covid symptoms. Appellee did not object to the

 motion to continue. The trial court granted the motion to continue and the hearing was

 scheduled for April 16, 2021.

                        Second-stage evidentiary hearing on probation revocation

         {¶14} The matter proceeded to evidentiary hearing on April 16, 2021. The

 following evidence is adduced from the record of the hearing.

         {¶15} At the opening of the hearing, defense trial counsel moved for a third

 continuance, arguing counsel demanded discovery on March 8, 2021 and April 8, 2021,

 but appellee did not respond to the demand.

         {¶16} Appellee responded that pursuant to State v. Shuman, 5th Dist. Stark No.

 2009CA00271, 2010-Ohio-3957, ¶ 22, community control revocation hearings are not

 “criminal proceedings” for the purpose of Crim.R. 16.1 Further, appellant’s right to due

 process was not violated because she was served with the motion to revoke containing

 the allegations against her and naming the pertinent witness.



 1 In State v. Shuman, 5th Dist. Stark No. 2009CA00271, 2010-Ohio-3957, ¶ 22, we stated
 the following in pertinent part:
                 It is well settled that community control revocation hearings are not
         criminal proceedings. State v. Stafford (Aug. 16, 2001), Tuscarawas App.
         No.2000 AP 12 0095. Because a community control revocation proceeding
         is not a criminal proceeding, it has been held that the discovery procedures
         outlined in Crim.R. 16 are inapplicable to the revocation process. State v.
         Stafford, supra, citing State v. Parsons (Nov. 15, 1996), Greene App. No.
         96 CA 20. However, even though Crim.R. 16 is inapplicable to the
         community control revocation proceedings, Appellant is entitled to some
         minimum due process rights as stated in Gagnon, supra: disclosure to the
         (probationer or) parolee of evidence against him.
[Cite as State v. Graham, 2022-Ohio-1770.]


          {¶17} Defense trial counsel responded that he spoke to the probation officer [Toni

 Offenburger] by telephone and was aware of the allegations, but did not know what

 evidence appellee intended to use at the hearing, such as witnesses or exhibits.

          {¶18} The trial court ruled appellant had notice of the allegations and denied the

 motion to continue.

          {¶19} Probation Officer Toni Offenburger testified appellant began supervision

 with her on November 3, 2020, and signed conditions of supervision. On February 9,

 2021, Offenburger filed an amended motion to revoke community control because she

 learned appellant was indicted upon one count of escape; the victim reported to police

 that appellant contacted her despite the no-contact order; and appellant was repeatedly

 told to enroll in mental health treatment and anger management counseling but failed to

 do so.

          {¶20} Offenburger testified that appellant violated the conditions of community

 service as follows. Condition No. 1 states appellant will abide by all federal, state, and

 local laws, and that she will personally contact the probation officer by the next day if she

 is arrested, cited, or questioned by any law enforcement officer. Appellee offered State’s

 Exhibit One in support of this argument, a copy of appellant’s indictment upon one count

 of escape.

          {¶21} Offenburger testified about the circumstances of appellant’s arrest on

 February 4, 2021, which Offenburger had personally effectuated. Upon her arrival at the

 probation office, Offenburger told appellant she was under arrest and asked her to turn

 around and place her hands behind her back.         Appellant immediately “started yelling
[Cite as State v. Graham, 2022-Ohio-1770.]


 and screaming and wouldn’t comply * * *.” T. 16. Appellant dropped to the floor, kicking

 and screaming, requiring four officers to cuff her. She then refused to walk or cooperate.

         {¶22} Offenburger testified appellant knew she was filing a motion to revoke

 based upon appellant’s failure to comply with mental health treatment. Appellant also

 knew in advance she would have a bond hearing at 1:00 on February 4. However,

 Offenburger received the police report about contact with the victim in the meantime.

 Thus, as appellant walked in the door Offenburger told her she was aware of the latest

 allegations of contact, and appellant screamed “I’m going to kill that bitch.” T. 20.

         {¶23} Offenburger rode in the cruiser with appellant to the Justice Center;

 appellant continued to resist, kicking the cage in the cruiser and repeating her threats to

 the victim. Appellant was carried into booking, placed in a restraint chair, and a spit guard

 was placed over her head.

         {¶24} After appellant’s arrest, she told Offenburger she started mental health

 treatment but didn’t like the counselor. Offenburger attempted to verify this information

 and learned it was false; appellant did get assessed, but failed to attend a recent

 appointment.

         {¶25} Upon cross-examination, Offenburger agreed that appellant wasn’t required

 to see any particular counselor; that she and the victim have an extensive history; and

 she assured appellant before February 4 that she would not be arrested, although that

 changed.

         {¶26} Jane Doe, the victim in the instant case, also testified. Doe has a civil

 protection order (CPO) against appellant. On February 1, 2021, appellant called Doe on

 the telephone and said Doe and her mother were going to die for what they did to
[Cite as State v. Graham, 2022-Ohio-1770.]


 appellant, and she was on her way to kill Doe. Doe recognized appellant’s voice and

 reported the call to police. Doe also testified to multiple other contacts by appellant prior

 to the phone call.

          {¶27} Upon cross-examination, Doe acknowledged appellant has a CPO against

 Doe and that appellant was acquitted in one trial for an alleged violation of Doe’s CPO.

          {¶28} Appellant testified on her own behalf and said she had a “mental health

 breakdown” on February 4 when she learned she was about to be arrested. Appellant

 stated she advised Offenburger of a false police report Doe made against her, and that

 she obtained “a couple of” mental health evaluations.

          {¶29} At the conclusion of the hearing, the trial court ruled from the bench that

 appellant did not violate the first condition of her probation because she was not yet

 convicted of escape. However, in light of her conduct in resisting arrest, failing to obtain

 mental health treatment, and contacting Jane Doe, she was in violation of other terms of

 community control. The trial court revoked appellant’s community-control term and

 imposed the suspended sentence of 12 months in the Licking County Jail.

          {¶30} The trial court entered a Judgment Entry dated April 16, 2021, finding

 appellant violated the terms of community control, was not amenable to an available

 community control sanction, and imposing the 12-month jail term.

          {¶31} Appellant now appeals from the trial court’s Judgment Entry of April 16,

 2021.2

          {¶32} Appellant raises three assignments of error:




 2Appellant’s original appellate counsel withdrew from the instant case and new counsel
 was appointed.
[Cite as State v. Graham, 2022-Ohio-1770.]


                                     ASSIGNMENTS OF ERROR

         {¶33} “I. THE TRIAL COURT ABUSED ITS DISCRETION BY DENYING

 GRAHAM’S MOTION FOR A CONTINUANCE, IN VIOLATION OF HER DUE PROCESS

 RIGHTS PURSUANT TO THE FOURTEENTH AMENDMENT TO THE UNITED STATES

 CONSTITUTION.”

         {¶34} “II. THE PROSECUTOR’S MISCONDUCT DENIED GRAHAM A FAIR

 TRIAL AND DUE PROCESS OF LAW, IN VIOLATION OF HER FIFTH, SIXTH, AND

 FOURTEENTH             AMENDMENT            RIGHTS            UNDER   THE   UNITED   STATES

 CONSTITUTION.”

         {¶35} “III. THE TRIAL COURT ABUSED ITS DISCRETION BY REVOKING

 GRAHAM’S COMMUNITY CONTROL.”

                                              ANALYSIS

                                               I., II., III.

         {¶36} Appellant’s three assignments of error are related and will be addressed

 together and out of order for clarity. Appellant contends the trial court should have

 continued the revocation hearing based upon the prosecutor’s alleged misconduct in

 failing to provide discovery; we disagree. Appellant further argues the trial court abused

 its discretion in revoking her community control; we disagree.

         {¶37} In the instant case, the trial court revoked appellant’s community-control

 sanction upon finding she violated several conditions, to wit: to obtain mental health

 treatment and to have no contact with the victim. We begin by reviewing the nature of

 revocation proceedings in general.
[Cite as State v. Graham, 2022-Ohio-1770.]


         {¶38} A community-control revocation hearing is not a criminal trial; therefore, the

 state is not required to establish a violation of the terms of community control “beyond a

 reasonable doubt.” State v. Middlebrooks, 5th Dist. Tuscarawas No. 2010 AP 08 0026,

 2011-Ohio-4534, ¶ 14, citing State v. Pavlich, 6th Dist. Erie No. E–10–011, 2011–Ohio–

 802, ¶ 7, internal citations omitted. Instead, appellee must show “substantial” proof that

 the offender violated the terms of his or her community control sanctions. Id., citing State

 v. Ryan, 3d Dist. Union No. 14–06–55, 2007–Ohio–4743, ¶ 7. “Substantial evidence” is

 akin to a preponderance-of-the-evidence burden of proof. State v. Ohly, 166 Ohio App.3d

 808, 2006–Ohio–2353, 853 N.E.2d 675, at ¶ 18 (6th Dist.), internal citation omitted.

 Substantial evidence is more than a mere scintilla of evidence, but somewhat less than a

 preponderance. Middlebrooks, supra, 2011-Ohio-4534 at ¶ 14, citing State v. Gomez,

 11th Dist. No. 93–L–080 (Feb. 18, 1994).

         {¶39} Appellee is required to establish substantial evidence that appellant violated

 any one of the conditions of her community-control sanction. “Probation rests upon the

 probationer's compliance with the probation conditions and any violation of those

 conditions may properly be used to revoke the privilege.” State v. Bell, 66 Ohio App.3d

 52, 57, 583 N.E.2d 414 (5th Dist.1990). Once a court finds that a defendant violated the

 terms of his community-control sanction, the court's decision to revoke community control

 may be reversed on appeal only if the court abused its discretion. State v. Shuman, 5th

 Dist. Stark No. 2009CA00271, 2010-Ohio-3957, ¶ 27, citing Columbus v. Bickel, 77 Ohio

 App.3d 26, 38, 601 N.E.2d 61 (1991). An abuse of discretion connotes more than an error

 in law or judgment; it implies that the court's attitude is unreasonable, arbitrary, or

 unconscionable. State v. Maurer, 15 Ohio St.3d 239, 253, 473 N.E.2d 768 (1984).
[Cite as State v. Graham, 2022-Ohio-1770.]


         {¶40} In order to comport with due process, a trial court must adhere to the

 following conditions when ruling on a defendant's guilt in relation to a community control

 violation: “(a) written notice of the claimed violations; (b) disclosure of evidence against

 the defendant; (c) the opportunity to be heard in person and to present witnesses and

 documentary evidence; (d) the right to confront and cross-examine adverse witnesses;

 (e) a neutral and detached hearing body; and (f) a written statement by the fact finders

 as to the evidence relied on and reasons for revocation.” Middlebrooks, supra, 5th Dist.

 Tuscarawas No. 2010 AP 08 0026, 2011-Ohio-4534, ¶ 16, citing Pavlich, supra, at ¶ 25,

 internal citations omitted.

                                             No prosecutorial misconduct

         {¶41} Appellant asserts the prosecutor committed misconduct in “refus[ing] to

 provide Graham all of the information about her community control revocation

 proceeding.” Appellant fails to reveal what information was missing, and concedes

 Crim.R. 16 discovery rules did not apply to the proceeding in the instant case. Brief, 3.

 Nor does appellant reveal which of her rights was prejudiced by the alleged omission.

 Brief, 4. Because a community-control revocation proceeding is not a criminal

 proceeding, we have held that the discovery procedures outlined in Crim.R. 16 are

 inapplicable to the revocation process. State v. Stafford, 5th Dist. Tuscarawas No.2000

 AP 12 0095 (Aug. 16, 2001), citing State v. Parsons, Greene App. No. 96 CA 20 (Nov.

 15, 1996). Even though Crim.R. 16 is inapplicable to revocation proceedings, appellant

 is entitled to some minimum due process rights including disclosure to the probationer of

 the evidence against her. State v. Shuman, supra, 2010-Ohio-3957 at ¶ 22.
[Cite as State v. Graham, 2022-Ohio-1770.]


         {¶42} As noted supra, appellant does not reveal what pertinent evidence appellee

 failed to reveal before the hearing. We find appellant's due process rights were not

 violated in regard to the disclosure of evidence; appellant received notice of the violations;

 a first-stage hearing was held upon the motion to revoke and the court found probable

 cause to believe appellant violated terms of her community control; finally, at the full

 evidentiary hearing, appellant had the opportunity to confront and cross-examine

 witnesses and to present her own witnesses and documentary evidence. Shuman, supra,

 ¶ 23.

         {¶43} Accordingly, we find no due process violation as to the disclosure of

 evidence against appellant.

                              Denial of continuance not an abuse of discretion

         {¶44} Next, appellant argues the trial court should have granted defense trial

 counsel’s motion to continue the revocation hearing. The granting of a continuance rests

 in the trial court's sound discretion. State v. Harden, 5th Dist. Fairfield No. 02CA27, 2002-

 Ohio-4673, ¶ 8, citing State v. Unger, 67 Ohio St.2d 65, 423 N.E.2d 1078 (1981). In order

 to find an abuse of that discretion, we must determine the trial court's decision was

 unreasonable, arbitrary or unconscionable and not merely an error of law or judgment.

 Id., citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983). We note

 the revocation hearing was continued twice upon appellant’s motion. Appellant argues,

 though, she was entitled to another continuance to review appellee’s “discovery.” We

 have already determined appellant was not entitled to discovery; moreover, the

 information was contained in the amended motion to revoke which was served upon her.
[Cite as State v. Graham, 2022-Ohio-1770.]


         {¶45} The trial court did not abuse its discretion in refusing to continue the

 revocation hearing. See, State v. Harden, supra, 5th Dist. Fairfield No. 02CA27, 2002-

 Ohio-4673 [trial court does not abuse its discretion in refusing to continue revocation

 hearing, especially when revocation is not premised upon information unknown to

 appellant].

                                Findings of violations not abuse of discretion

         {¶46} Finally, appellant contends the trial court’s findings that she failed to comply

 with conditions is an abuse of discretion. We note the weight to be given to the evidence

 and the credibility of the witnesses are issues for the trier of fact in a revocation

 proceeding. Shuman, supra, 2010-Ohio-3957, ¶ 27, citing State v. Jamison, 49 Ohio St.3d

 182, 552 N.E.2d 180 (1990), certiorari denied, 498 U.S. 881, 111 S.Ct. 228, 112 L.Ed.2d

 183 (1990). Reviewing courts should accord deference to the trial court's decision

 because the trial court has had the opportunity to observe the witnesses' demeanor,

 gestures, and voice inflections, which cannot be conveyed to us through the written

 record. Id.

         {¶47} A review of the record does not support a finding that the trial court abused

 its discretion.

         {¶48} Appellant argues she was found not guilty of violation of a civil protection

 order; as Jane Doe testified, though, the telephone call she reported to police was a

 different incident in the lengthy history between the two. Appellant further argues she

 wasn’t charged with resisting arrest for her conduct on February 4th, 2021, so the trial

 court should not have held that conduct against her. Appellant need not be charged with

 a criminal offense to have violated a condition of her community control. Appellant further
[Cite as State v. Graham, 2022-Ohio-1770.]


 argues she did obtain mental health assessments as ordered; she was still within her

 period of community control and should not be penalized for failing to complete mental-

 health recommendations. The trial court advised appellant, though, that she did not have

 three years to complete her mental health recommendations; she doesn’t get to shop

 around until she finds a provider that suits her. T. 59.

         {¶49} The trial court’s findings are not an abuse of discretion and we agree

 appellee presented substantial proof appellant violated terms of her community control.

         {¶50} Appellant’s three assignments of error are overruled.

                                             CONCLUSION

         {¶51} Appellant’s three assignments of error are overruled and the judgment of

 the Licking County Court of Common Pleas is affirmed.

 By: Delaney, J.,

 Baldwin, P.J. and

 Hoffman, J., concur.